MEMORANDUM **
In these consolidated appeals, Scott Maynard appeals his guilty-plea conviction and 51-month sentence for failure to register as a convicted sex offender, in violation of 18 U.S.C. § 2250(a), and the revocation of supervised release and consecutive 13-month sentence imposed upon revocation. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Maynard’s counsel has filed a brief stating that there are no grounds for relief, along *662with a motion to withdraw as counsel of record. We have provided Maynard the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal. Counsel’s motion to withdraw is GRANTED.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.